          Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 1 of 18




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    JOSEPH BARRETT, CRAIG
    CUNNINGHAM, and ANDREW                                      MEMORANDUM DECISION
    PERRONG,                                                 AND ORDER DENYING [29] AND [30]
                                                            DEFENDANTS’ MOTIONS TO DISMISS
            Plaintiffs,                                       AMENDED COMPLAINT OR TO
                                                               STRIKE CLASS ALLEGATIONS
    v.

    VIVINT, INC.; JOHN DOE                                       Case No. 2:19-cv-00568-DBB-CMR
    CORPORATION dba NATIONAL SOLAR
    PROGRAM; and DSI DISTRIBUTING,                                    District Judge David Barlow
    INC., dba DSI SYSTEMS,

            Defendants.


           This matter is before the court on motions to dismiss Plaintiffs’ Amended Complaint

filed by defendants Vivint, Inc. and DSI Distributing, Inc. (together with Vivint, Defendants).1

Defendants contend that Plaintiffs lack standing to maintain this action.2 Specifically,

Defendants argue Plaintiffs have suffered no cognizable injury-in-fact from allegedly receiving

unsolicited calls from Defendants on the “more than 25 phone numbers” maintained “solely for

the purpose of . . . receiving allegedly actionable calls” under the Telephone Consumer

Protection Act (TCPA).3 Defendants alternatively request dismissal for Plaintiffs’ failure to state

a claim. Defendants also request an order striking Plaintiffs’ class allegations as implausible if


1
  Defendant Vivint, Inc. filed a Motion to Dismiss Amended Complaint or to Strike Plaintiffs’ Class Allegations
(Motion to Dismiss) (ECF No. 29). Defendant DSI Distributing, Inc. also filed a Motion to Dismiss Amended
Complaint or to Strike Plaintiffs’ Class Allegations (ECF No. 30). In its motion to dismiss, DSI requests dismissal
of the Amended Complaint (ECF No. 24), or an order striking the class allegations, incorporating the argument and
reasons offered in the Vivint Motion to Dismiss. Because the arguments are identical, the court throughout this
decision refers to the argument only in Vivint’s Motion to Dismiss.
2
    Motion to Dismiss at 5.
3
    Id.
          Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 2 of 18



the Amended Complaint is not dismissed.4 Having considered the briefing and relevant law, the

court denies Defendants’ motions.5

                                                BACKGROUND

            Joseph Barrett received a call to his cellular telephone on July 16, 2019.6 Despite the

presence of Barrett’s number on the National Do Not Call Registry, this call was made with an

Automatic Telephone Dialing System (ATDS) and comprised a pre-recorded message.7 Barrett

eventually connected with a live individual on the call who represented the “National Solar

Program.”8 Barrett engaged with the representative and ultimately set an appointment.9 Later, a

representative of Vivint called Barrett and confirmed the appointment.10

            Andrew Perrong received ATDS calls on April 4 and June 5, 2019; he ignored the first

call and answered the second.11 His telephone number was on the National Do Not Call Registry

and the Pennsylvania Do Not Call Registry.12 The Caller ID for the calls identified “a ‘spoofed’

number” for an electric utility, PECO Energy.13 A representative of DSI, who said he was calling

from Vivint, eventually came on the line and promoted Vivint’s products to Perrong.14 After he

was transferred to another Vivint representative, Perrong set an appointment and provided Vivint


4
    Id.
5
    Pursuant to DUCivR 7-1(f) the court elects to resolve the motions on the written memoranda.
6
    Amended Complaint (ECF No. 24) ¶¶ 32–35.
7
  Id. at ¶¶ 35, 36; see 47 C.F.R. § 64.1200(c)(2) (prohibiting telephone solicitation to a “telephone subscriber who
has registered his or her telephone number on the national do-not-call registry of persons who do not wish to receive
telephone solicitations that is maintained by the Federal Government”).
8
    Amended Complaint at ¶ 38.
9
    Id. at ¶¶ 39, 40.
10
     Id. at ¶ 41.
11
     Id. at ¶¶ 50–52.
12
     Id. at ¶ 47.
13
     Id. at ¶¶ 53–54.
14
     Id. at ¶¶ 55–56.

                                                          2
          Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 3 of 18



his credit card number.15 On the same day as the call, Perrong communicated with compliance

counsel for Vivint, explaining that he was called illegally and “wanted to receive no more

contacts.”16 Perrong received a confirmation email on June 6 and “a follow up” on June 10,

2019.17 Despite these communications, Vivint sent Perrong automated text messages regarding

Vivint services on June 12 and 13, 2019.18

            Craig Cunningham received an ATDS call on February 25, 2019 from DSI for Vivint.19

A live representative from DSI eventually came on the line and promoted Vivint products.20

Vivint contacted Cunningham the following day to confirm an appointment, but Cunningham

stated he was not interested.21 On July 30, 2019, Cunningham received a text message stating the

following:

            (Vivint Will Buy It) Want Vivint but under contract with another company?
            Good. We’ll buy it.

            Go with a different company and regret it? Good. We’ll buy it.

            Click here to get started-[URL]22

Cunningham received another text message to the same cellular telephone number on August 2,

2019, stating:

            SWITCH TO VIVINT and we’ll pay your early termination fee with your alarm
            company. Up to $1,000. Gladly.

            Here’s $200 to switch your doorbell camera out for the Vivint Doorbell Camera.


15
     Id. at ¶¶ 57–59.
16
     Id. at ¶ 60.
17
     Id. at ¶ 61.
18
     Id. at ¶¶ 62–65.
19
     Id. at ¶¶ 74–76.
20
     Id. at ¶ 77.
21
     Id. at ¶¶ 78–79.
22
     Id. at ¶ 81.

                                                    3
          Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 4 of 18



            No alarm or doorbell cam? Sign up with Vivint this weekend and the first camera
            is $0. Any camera.

            Get started by clicking below-[URL]23

Cunningham received these contacts despite being informed in November 2018 that his

telephone number would be added to Vivint’s internal Do-Not-Call list.24

            After receiving the August 2 text, Cunningham responded “Stop” and received a text

stating, “You have discontinued from EZ Texting alerts. You will no longer receive messages

from this service. Questions www.eztexting.com.”25 Despite seemingly opting out of future

contacts, Cunningham received another text on September 25, 2019, stating:

            Still in contract with your alarm company? We’ll pay it off. (Up to $1,000 of it)

            OR

            Choose any one camera for $0.

            Click to Sign up with the largest Smart Home provider today-
            https://myvivintdeals.com

            To stop receiving messages reply “STOP” [URL]

            Plaintiffs allege that they were harmed by the calls and texts they received. The calls and

texts “were frustrating, obnoxious, annoying, were a nuisance and disturbed [their] solitude.”26

Also, Plaintiffs were “temporarily deprived of legitimate use of their phones,” “their privacy was

improperly invaded,” and “in many cases [they] were charged per minute or per character” rates

for the messages.27




23
     Id. at ¶ 83.
24
     Id. at ¶¶ 88–89.
25
     Id. at ¶¶ 92–93.
26
     Id. at ¶¶ 95, 96.
27
     Id. at ¶¶ 95, 96.

                                                     4
            Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 5 of 18



                                                     DISCUSSION

             Defendants request dismissal of the Amended Complaint, citing Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure.28 Defendants also request an order striking

Plaintiffs’ class allegations.29 The court addresses each in turn.

       I.         Plaintiffs Have Standing to Bring this Lawsuit.

             Defendants argue Plaintiffs lack standing and, as a result, this court lacks subject matter

jurisdiction to hear this matter.30 Specifically, Defendants contend that the calls and text

messages Plaintiffs received do not amount to concrete harms and that Plaintiffs operate

businesses whose purpose is to litigate TCPA litigation, putting them beyond the zone of

interests of the TCPA.31

             A.      Plaintiffs Have Article III Standing.

             “Standing to sue is a doctrine rooted in the traditional understanding of a case or

controversy” under Article III of the United States Constitution.32 The Tenth Circuit “has

repeatedly characterized standing as an element of subject matter jurisdiction”33 and has held

“that a dismissal for lack of standing can be at least colorably characterized as a dismissal for

lack of subject matter jurisdiction.”34 “When reviewing a factual attack on subject matter

jurisdiction, a district court may not presume the truthfulness of the complaint’s factual



28
     Motion to Dismiss at 9–10.
29
   Id. at 9–11, 21–25. Fed. R. Civ. P. 23(d)(1)(D) (authorizing orders “requir[ing] that the pleadings be amended to
eliminate [class] allegations about representation of absent persons”).
30
  Motion to Dismiss at 9–10 (quoting Baca v. Colorado Dep’t of State, 935 F.3d 887, 905 (10th Cir. 2019), cert.
granted, No. 19-518, 2020 WL 254162 (U.S. Jan. 17, 2020)).
31
     Motion to Dismiss at 11, 15.
32
     Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016); see U.S. Const. art. III.
33
     Hill v. Vanderbilt Capital Advisors, LLC, 702 F.3d 1220, 1224 (10th Cir. 2012).
34
     Id. at 1225.

                                                             5
           Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 6 of 18



allegations.”35 In its discretion, the court may consider affidavits and other evidence outside the

pleadings in resolving disputed jurisdictional facts.36 Plaintiffs bear the burden of establishing

Article III standing and must show that they “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.”37 The only element at issue here is the first, whether Plaintiffs

suffered an injury in fact.38

            An injury in fact is “an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not ‘conjectural’ or ‘hypothetical.’”39 “Where, as

here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’

each element.”40 In this case, Defendants contend that Plaintiffs lack the required concrete

injury.41

            A “concrete” injury “must actually exist.”42 Both tangible and intangible injuries can be

“concrete” for purposes of satisfying Article III standing requirements.43

            Plaintiffs allege that they were harmed when they received unwanted, pre-recorded calls

from Defendants. Specifically, Plaintiffs assert intangible injuries in fact from the temporary




35
     Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995).
36
     Id.
37
     Spokeo, 136 S. Ct. at 1547 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).
38
  Motion to Dismiss at 5 (“Plaintiffs . . . lack a cognizable injury-in-fact from the alleged calls and are not within
the class of persons the TCPA is designed to protect.”).
39
     Lujan, 504 U.S. at 560 (citations and internal quotation marks omitted).
40
     Spokeo, 136 S. Ct. at 1547.
41
     Motion to Dismiss at 12–15.
42
     Spokeo, 136 S. Ct. at 1548.
43
     Id. at 1549.

                                                            6
         Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 7 of 18



deprivation of the use of their phones, invasion of their privacy, and disturbance of their solitude

as a result of the calls.44 Relevant to the circumstances here, the TCPA makes it

           unlawful for any person . . . to make any call (other than a call made for
           emergency purposes or made with the prior express consent of the called party)
           using any automatic telephone dialing system or an artificial or prerecorded
           voice . . . to any telephone number assigned to a paging service, cellular telephone
           service, specialized mobile radio service, or other radio common carrier service,
           or any service for which the called party is charged for the call, unless such call is
           made solely to collect a debt owed to or guaranteed by the United States[.]45

The Supreme Court has acknowledged Congress’s findings that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy.”46 Further, Congress authorized the Federal

Communications Commission to exempt certain activities subject to conditions that do not

“adversely affect the privacy rights that this section [of the TCPA] is intended to protect.”47 The

Supreme Court’s decisions have consistently recognized “the right of an individual ‘to be let

alone’ in the privacy of the home, ‘sometimes the last citadel of the tired, the weary, and the

sick.’”48 Under the TCPA, violative automated calls cause injury, an intrusion upon a party’s

privacy. The statute itself provides that plaintiffs may recover “actual monetary loss” or $500 for

“each such violation, whichever is greater.”49

           Plaintiffs’ allegations that they received unwanted automated calls from Defendants

sufficiently show concrete injuries. The intangible injuries they assert—nuisance and invasion of

privacy—constitute “the very harm that Congress sought to prevent, arising from prototypical



44
     Amended Complaint at ¶¶ 95, 96.
45
     47 U.S.C. § 227(b)(1).
46
     Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
47
     47 U.S.C. § 227(b)(2)(B)(ii)(I).
48
  Carey v. Brown, 447 U.S. 455, 471 (1980) (quoting Gregory v. City of Chicago, 394 U.S. 111, 125 (1969)
(Black, J., concurring)).
49
     47 U.S.C. § 227(b)(3)(b).

                                                          7
         Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 8 of 18



conduct proscribed by the TCPA.”50 Accordingly, the injuries as pled “actually exist.”51 Also,

because the calls were made to Plaintiffs’ phone numbers without their consent, the injuries to

Plaintiffs are sufficiently personal to satisfy the requirement of particularized injuries.52

Accordingly, Plaintiffs have met the minimum constitutional requirements for bringing suit.53

           B.           Plaintiffs Have Statutory Standing

           In addition to Article III standing, the court must determine whether Plaintiffs here have

statutory standing. That is, the court must determine whether the TCPA authorizes a private right

of action for the claims asserted by these Plaintiffs.54

           There are three named plaintiffs in this case. Barrett alleges that his telephone number

was registered with the National Do Not Call Registry before he received an ATDS call from

National Solar Program on behalf of Vivint.55 Perrong also alleges that his telephone number

was registered with the National Do Not Call Registry before he received two ATDS calls from

Vivint.56 Text messages followed later.57 Plaintiff Cunningham did not register his number with


50
  Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3d Cir. 2017) (citation and internal quotation marks omitted);
see also Golan v. FreeEats.com, Inc., 930 F. 3d 950, 958–59 (8th Cir. 2019) (finding calls were a cognizable injury
under TCPA bearing “close relationship to the types of harm traditionally remedied by tort law”); Krakauer v.
Dishnetwork, L.L.C., 925 F.3d 643 (4th Cir. 2019) (finding violation of TCPA “imposes a concrete burden on
[plaintiff’s] privacy”); Owners Ins. Co. v. European Auto Works, Inc., 695 F.3d 814, 819–20 (8th Cir. 2012)
(holding “the ordinary meaning of the term ‘right of privacy’ easily includes violations of the type of privacy
interest protected by the TCPA”).
51
     Spokeo, 136 S. Ct. at 1548.
52
  Amended Complaint at ¶¶ 2 (calls to Barrett’s number), 3 (calls and text message to Perrong’s number), 4 (call
and text messages to Cunningham’s number).
53
  Defendants urge this court to follow Salcedo v. Hanna, 936 F.3d 1162 (11th Cir. 2019), but the case is inapposite.
Salcedo dealt with a “single unsolicited text message,” and the opinion focused extensively on that unusual fact. In
the instant case, Plaintiffs have alleged receiving multiple calls, calls and a text, or a call and texts. Amended
Complaint at ¶¶ 2-4.
54
   See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 (2014) (“The zone-of-interests test
is therefore an appropriate tool for determining who may invoke the [statutory] cause of action[.]”).
55
     Amended Complaint at ¶¶ 32–44.
56
     Id. at ¶¶ 45–56.
57
     Id. at ¶¶ 62–67.

                                                          8
         Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 9 of 18



the National Do Not Call Registry, but was informed by Vivint in 2018 that his number would be

put on an internal do-not-call-list. Despite that, Cunningham later received an ATDS call from

DSI on behalf of Vivint and then two text messages from Vivint.58 Among other things,

Congress prohibited any person from making any call “using any automatic telephone dialing

system or an artificial or prerecorded voice . . . to any . . . cellular telephone service . . . .”59 And

the TCPA authorizes “[a] person or entity” to bring an action based on alleged violations of the

Act.60 “The text of this provision does not limit the universe of plaintiffs who may file suit in

federal court.”61 Each plaintiff has alleged at least one violation of the TCPA.

            In asserting a lack of statutory standing, Defendants do not argue that Plaintiffs’

allegations are insufficient to state a claim under the TCPA. Instead, they contend that Plaintiffs’

alleged economic motivations sets them outside the TCPA’s zone of interest. Specifically,

Defendants argue that Plaintiffs lack standing because they are “professional plaintiffs” with

numerous phone lines—allegedly more than twenty-five between them—and a history of

litigating TCPA cases for economic gain.62 This argument, however, is not tethered to the

language of the statute. Neither is it tied to Plaintiffs’ causes of action. The Supreme Court has

made clear that courts “do not ask whether in our judgment Congress should have authorized

[plaintiff’s] suit, but whether Congress in fact did so.”63 Because Congress authorized plaintiffs




58
     Id. at ¶¶ 4, 88–92.
59
  47 U.S.C. § 227(b)(1)(A)(iii). The statute excepts calls made for emergency purposes and those made with the
prior express consent of the called party. Id.
60
     Id. § 227(b)(3).
61
     Leyse v. Bank of Am. Nat. Ass’n, 804 F.3d 316, 323 (3d Cir. 2015).
62
     Motion to Dismiss at 2, 19.
63
     Lexmark, 572 U.S. at 128.

                                                           9
        Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 10 of 18



to file suit for alleged violations of the TCPA, including the circumstances alleged here, they

have statutory standing.64

            The Supreme Court instructs that “we presume that a statutory cause of action extends

only to plaintiffs whose interests ‘fall within the zone of interests protected by the law

invoked.’”65 As noted earlier, Congress has identified those interests as privacy rights.66 In this

case, Plaintiffs have pled that they received calls and texts prohibited by the TCPA. They further

assert that “Plaintiffs here didn’t want these calls,” “do not want these unwelcomed calls,” “were

not seeking out these calls,” and “tried everything in their power to stop them.”67 Plaintiffs

further contend that “there is simply nothing here to support the characterization that they are

‘operating TCPA litigation businesses’” and that “the numbers are used for residential purposes

only . . . .”68 This is sufficient at the motion to dismiss stage to bring Plaintiffs within the zone of

the privacy rights the TCPA protects.69




64
  The Supreme Court has treated statutory standing “as effectively jurisdictional.” Lexmark, 572 U.S. at 128 n.4
(citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 97, and n.2 (1998)). It is better understood, however, as
a Congressional limitation on who may sue under the statute since “statutory standing” does not implicate subject
matter jurisdiction. See id.
65
     Id.at 129.
66
  TELEPHONE CONSUMER PROTECTION ACT OF 1991, PL 102–243, December 20, 1991, 105 Stat. 2394
§ 2, ¶ 5 (finding “[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy and, when an emergency or
medical assistance telephone line is seized, a risk to public safety”); see Mims v. Arrow Fin. Servs., LLC, 565 U.S.
368, 372 (2012) (observing “‘[a]utomated or prerecorded telephone calls’ made to private residences, Congress
found, were rightly regarded by recipients as ‘an invasion of privacy’” (quoting TCPA 105 Stat 2394. § 2, ¶¶ 10,
12)).
67
  Plaintiffs’ Opposition to Defendants Vivint, Inc. and DSI Distributing, Inc.’s Motions to Dismiss Amended
Complaint or to Strike Plaintiffs’ Class Allegations (Opposition to Motion to Dismiss) (ECF No. 44) at 2, 16–17;
see, e.g., Amended Complaint at ¶¶ 2, 3, 4, 6, 34, 47, 60, 79, 88, 89, 92–94.
68
     Opposition to Motion to Dismiss at 18–19.
69
  Defendants’ reliance on Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782 (W.D. Pa. 2016) is unavailing.
Stoops was decided at the summary judgment stage based on the uncontroverted facts that the plaintiff maintained
approximately forty cell phones for one purpose, “to bring . . . TCPA lawsuit[s].” Id. at 800.

                                                           10
           Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 11 of 18



       II.      Plaintiffs Have a Private Right of Action to Enforce the Internal Do-Not-Call-
                List Requirement Under the TCPA.

             Defendants next contend that Plaintiffs lack a private right of action to enforce the

requirement that Defendants maintain an internal Do Not Call List.70 Plaintiffs allege violations

of the regulations implementing the TCPA. Specifically, they contend Defendants made calls for

telemarketing purposes to residential or wireless telephone subscribers without implementing the

required minimum procedures for maintaining internal do-not-call lists.71 Defendants argue

Plaintiffs do not have a private right of action under the statute to bring this claim.72

             Subsection 227(c) of the TCPA authorizes a private right of action for “[a] person who

has received more than one telephone call within any 12-month period by or on behalf of the

same entity in violation of the regulations prescribed under this subsection.”73 The subsection

further provides, “It shall be an affirmative defense in any action brought under this paragraph

that the defendant has established and implemented, with due care, reasonable practices and

procedures to effectively prevent telephone solicitations in violation of the regulations prescribed

under this subsection.”74

             Subsection 227(d) mandates the FCC to prescribe “[t]echnical and procedural standards,”

including requirements that an individual or business using an ATDS clearly identify themselves,

clearly state the telephone number or address of the caller, and release the called party’s line




70
     Motion to Dismiss at 19.
71
     Amended Complaint at ¶ 136.
72
     Motion to Dismiss at 19–20.
73
     47 U.S.C. § 227(c)(5).
74
     Id.

                                                      11
        Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 12 of 18



within five seconds of notification that they have hung up.75 This subsection does not create an

associated private right of action.76

            In the implementing regulations at issue, the Federal Communications Commission

(FCC) provided, “No person or entity shall initiate any call for telemarketing purposes to a

residential telephone subscriber unless such person or entity has instituted procedures for

maintaining a list of persons who request not to receive telemarketing calls made by or on behalf

of that person or entity.”77 The question presented in this case is whether this regulatory

requirement flows from TCPA’s subsection 227(c), allowing private enforcement actions, or

from subsection 227(d), which does not authorize a private right of action.

            Several courts addressing this question have concluded that § 64.1200(d) was

promulgated under § 227(c), thus authorizing a private right of action.78 The Sixth Circuit has

also noted that the internal “do-not-call-list subsection, 47 U.S.C. § 227(c)” was “implemented in

47 C.F.R. § 64.1200(d).”79 However, other courts have found the §64.1200(d) regulations flow

from § 227(d) and thus cannot be privately enforced.80 The Tenth Circuit has not spoken on this


75
     47 U.S.C. § 227(d)(3).
76
     Id. § 227(d).
77
     47 C.F.R. § 64.1200(d).
78
   See, e.g., Rosenberg v. LoanDepot.com LLC, ---F.Supp.3d---, 2020 WL 409634, at *11 (D. Mass. Jan. 24, 2020)
(“The available record indicates that § 64.1200(d) was promulgated under § 227(c) and contains a private right of
action.”); Valdes v. Century 21 Real Estate, LLC, 2019 WL 5388162, at *3 (D.N.J. Oct. 22, 2019) (noting § 227(c)
“establish[es] a private right of action for violations of 47 C.F.R. §§ 64.1200(c) and (d)”); Cunningham v. Rapid
Response Monitoring Servs., Inc., 251 F. Supp. 3d 1187, 1200 (M.D. Tenn. 2017) (observing “the internal do-not-
call procedures of 47 C.F.R. § 64.1200(d) fit cleanly under the rubric of 47 U.S.C. § 227(c)’s general mandate to
adopt adequate do-not-call regulations”); Cunningham v. Nationwide Sec. Sols., Inc., 2017 WL 10486988, at *4
(N.D. Tex. Nov. 2, 2017) (“47 C.F.R. § 64.1200(d) is a regulation prescribed under 47 U.S.C. § 227(c)(1).” (citing
Charvat v. NMP, LLC, 656 F.3d 440, 443 (6th Cir. 2011)); Wagner v. CLC Resorts & Developments, Inc., 32 F.
Supp. 3d 1193, 1197 (M.D. Fla. 2014) (“To state a claim under section 227(c)(5) of the TCPA, a plaintiff must
allege (1) receipt of more than one telephone call within any 12-month period (2) by or on behalf of the same entity
(3) in violation of the regulations promulgated by the FCC.”).
79
     Charvat v. NMP, LLC, 656 F.3d 440, 448 (6th Cir. 2011).
80
  See, e.g., Wilson v. PL Phase One Operations L.P., 2019 WL 4735483, at *6 (D. Md. Sept. 27, 2019) (“47 C.F.R
§ 64.1200(d) appears to fall within [47 U.S.C. § 227(d)’s] scope, which does not provide a private right of action.”);

                                                         12
        Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 13 of 18



issue. For the reasons below, this court is persuaded that the internal do-not-call requirement of

47 C.F.R. § 64.1200(d) derives from the TCPA’s directive that the FCC adopt regulations to

“protect residential telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object” under 47 U.S.C. § 227(c)(1).81

           First, the plain language of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d) are consistent.

47 C.F.R. § 64.1200(d) proscribes telemarketing calls where the caller has not established

procedures regarding an internal do-not-call list.82 This aligns with 47 U.S.C. § 227(c)(5)’s

prohibition of multiple calls from the same entity in any twelve-month period, where that entity

has not “established and implemented, with due care, reasonable practices and procedures to

effectively prevent telephone solicitations in violation of the regulations prescribed under this

subsection.”83 Moreover, Congress specifically directed the FCC in § 227(c)(1)(A) to “compare

and evaluate alternative methods and procedures,” including “industry-based or company-

specific ‘do not call’ systems,” for their efficiency and effectiveness in protecting privacy

rights.84 And the FCC incorporated the company-specific mechanism in §64.1200(d).




Braver v. NorthStar Alarm Servs., LLC, 2019 WL 3208651, at *14 (W.D. Okla. July 16, 2019) (holding
“§ 64.1200(d) was actually promulgated under § 227(d), a subsection of the TCPA which does not provide a private
cause of action”); Worsham v. Travel Options, Inc., 2016 WL 4592373, at *4 (D. Md. Sept. 2, 2016) (observing “the
requirements of § 64.1200(d) set forth the procedural standards for telemarketers to maintain their own, company-
specific, do-not-call lists and, consequently, appear to fall under the aegis of subsection d of the TCPA”), aff'd, 678
F. App’x 165 (4th Cir. 2017); Burdge v. Ass’n Health Care Mgmt., Inc., 2011 WL 379159, at *4 (S.D. Ohio Feb. 2,
2011) (“The Court finds that the regulations regarding identification and the provision of a telephone number or
address found in 64.1200(d)(4) are technical and procedural in nature and were promulgated pursuant to section
227(d) of the TCPA.”).
81
   See Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F. Supp. 3d 1187, 1200 (M.D. Tenn. 2017)
(finding that the “the internal do-not-call procedures of 47 C.F.R. § 64.1200(d) fit cleanly under the rubric of 47
U.S.C. § 227(c)’s general mandate to adopt adequate do-not-call regulations”).
82
     47 C.F.R. § 64.1200(d).
83
     47 U.S.C. § 227(c)(5).
84
     Id. § 227(c)(1)(A).

                                                          13
        Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 14 of 18



              Second, the internal do-not-call registry requirement fits the purpose of § 227(c). In

addition to the National Do Not Call Registry, the FCC’s implementation of company-specific

systems preserves residential telephone subscribers’ privacy rights by affording them an

opportunity to register objections with callers. “Overall, § 64.1200(d), like § 227(c), is concerned

principally with the protection of individual privacy rights.”85 The internal do-not-call registry

requirement was promulgated under 47 U.S.C. § 227(c) and incorporates a private right of

action.86 Because they have a private right of action, Plaintiffs have stated claims upon which

relief may be granted.

       III.      Plaintiffs Class Allegations Are Sufficient to Overcome a Pre-Discovery Class
                 Certification Motion.

              Defendants argue that Plaintiffs have not properly pleaded class allegations and that

individualized issues will dominate Plaintiffs’ proposed class, defeating class cohesiveness.87 As

an initial matter, Defendants variously style this portion of the Motion to Dismiss as a motion

under Rule 12(f), 12(b)(6), 23(c)(1)(A), and 23(d)(1)(D) of the Federal Rules of Civil Procedure.

The court does not engage in a Rule 12(f) analysis because Defendants do not tether their

argument to the language of the rule. See Fed. R. Civ. P. 12(f) (allowing the court to “strike from

a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter”). That is, Defendants do not assert that Plaintiffs’ allegations are redundant, immaterial,

impertinent, or scandalous. Defendants also argue that Plaintiffs’ “speculative class action claim”



85
     Rosenberg v. LoanDepot.com LLC, 2020 WL 409634, at *11 (D. Mass. Jan. 24, 2020).
86
   The court recognizes that 47 C.F.R. § 64.1200(d) may well have derived from different provisions of the TCPA,
including both 47 U.S.C. § 227(c), see supra, and 47 U.S.C. § 227(d). See Cunningham, 251 F. Supp. 3d at 1200.
For example, § 64.1200(d)(4) requires identity disclosures from telemarketers during calls and those “technical and
procedural standards” are specifically addressed in the TCPA’s § 227(d)(3). See 47 U.S.C. § 227(d)(3)(A), (B)
(requiring “artificial or prerecorded telephone messages” to identify the business or entity calling and state the
caller’s address or telephone number).
87
     Motion to Dismiss at 21–25.

                                                        14
      Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 15 of 18



should be dismissed under Rule 12(b)(6), but they do not identify a claim for relief that would be

the proper subject of a motion to dismiss.88 Accordingly, the court does not analyze Defendants’

arguments under Rule 12(b)(6).

         Defendants contend that questions of class member consent to receive calls from

Defendants predominate or overwhelm questions common to the class.89 The class certification

procedural joinder device governed by Rule 23 may be employed on the pleadings or before

discovery.90 Although it has affirmed pre-discovery dismissal of class action allegations, the

Tenth Circuit has not articulated a distinct standard for evaluating such motions.91 Generally,



88
  Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) (“In determining the propriety of a class action, the
question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the merits, but rather
whether the requirements of Rule 23 are met.” (citation and internal quotation marks omitted)); accord DG ex rel.
Stricklin v. Devaughn, 594 F.3d 1188, 1194 (10th Cir. 2010); see Shady Grove Orthopedic Assocs., P.A. v. Allstate
Ins. Co., 559 U.S. 393, 408 (2010) (“A class action, no less than traditional joinder (of which it is a species), merely
enables a federal court to adjudicate claims of multiple parties at once, instead of in separate suits.”); cf. Deposit
Guar. Nat. Bank, Jackson, Miss. v. Roper, 445 U.S. 326, 332 (1980) (observing that “the right of a litigant to employ
Rule 23 is a procedural right only, ancillary to the litigation of substantive claims”). Moreover, “certification of a
class is within the discretionary powers of the trial court,” Baum v. Great W. Cities, Inc., of New Mexico, 703 F.2d
1197, 1210 (10th Cir. 1983), but not under Rule 12(b)(6). See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc.,
861 F.3d 1081, 1100 (10th Cir. 2017) (explaining that a motion to dismiss is proper “if, as a matter of law, the
complaint . . . is insufficient” (quoting Torres v. First State Bank of Sierra County, 550 F.2d 1255, 1257 (10th Cir.
1977)); Employees’ Ret. Sys. of Rhode Island v. Williams Companies, Inc., 889 F.3d 1153, 1161 (10th Cir. 2018)
(observing the Tenth Circuit reviews de novo an order granting a Rule 12(b)(6) motion to dismiss).
89
  Motion to Dismiss at 21–22; see Fed. R. Civ. P. 23(b)(3) (allowing a class to proceed if the court determines that
“the questions of law or fact common to class members predominate over any questions affecting only individual
members”).
90
   See Fed. R. Civ. P. 23 (requiring a court to determine class certification “[a]t an early practicable time after a
person sues or is sued as a class representative”); Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (noting
“[s]ometimes the issues are plain enough from the pleadings to determine whether the interests of the absent parties
are fairly encompassed within the named plaintiff’s claim”); Baum, 703 F.2d at 1210 (10th Cir. 1983) (affirming the
trial court’s order striking class allegations in the complaint and dismissing the alleged class action).
91
   See generally Baum, 703 F.2d at 1210. In a post-discovery certification motion, for example, “[t]he party seeking
class certification bears the burden of proving Rule 23’s requirements are satisfied.” DG ex rel. Stricklin, 594 F.3d at
1194; Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“A party seeking class certification must
affirmatively demonstrate his compliance with the Rule—that is, he must be prepared to prove that there are in fact
sufficiently numerous parties, common questions of law or fact, etc.”). Where a defendant files a pre-discovery anti-
certification motion, however, the plaintiff may not be “prepared to prove” compliance with Rule 23. Put differently,
no party is seeking certification in a preemptive motion to strike class allegations and it is unclear who must bear the
burden of proof and persuasion at this stage. In any event, before certifying a class, the court must be “satisfied, after
a rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.” Wal-Mart Stores, Inc. v. Dukes, 564
U.S. 338, 350–51 (2011) (citation and internal quotation marks omitted).

                                                           15
           Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 16 of 18



however, a class action may be maintained if plaintiffs satisfy Rules 23(a) and 23(b) of the

Federal Rules of Civil Procedure.92

            To maintain a class action, plaintiffs must show, among other things, “that the questions

of law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.”93 Generally, this inquiry “‘tests whether proposed

classes are sufficiently cohesive to warrant adjudication by representation.’”94 “When one or

more of the central issues in the action are common to the class and can be said to predominate,

the action may be considered proper under Rule 23(b)(3) even though other important matters

will have to be tried separately, such as damages or some affirmative defenses peculiar to some

individual class members.”95 The predominance inquiry requires “careful scrutiny to the relation

between common and individual questions in a case.”96 “[A] common question is one where ‘the

same evidence will suffice for each member to make a prima facie showing [or] the issue is




92
  See Fed. R. Civ. P. 23(a), (b). Rule 23(a) requires plaintiff to show: (1) the class is so numerous that joinder of all
members is impracticable (numerosity); (2) there is a question of law or fact common to the class (commonality);
(3) the claims or defenses of the representative parties are typical of the claims or defenses of the class (typicality);
and (4) the representative parties will fairly and adequately protect the interests of the class (adequacy). See Wallace
B. Roderick Revocable Living Tr. v. XTO Energy, Inc., 725 F.3d 1213, 1217 (10th Cir. 2013) (citing Fed. R. Civ. P.
23(a)). Defendants do not challenge Plaintiffs’ class allegations as they pertain to the Rule 23(a) requirements. The
court therefore focuses its analysis on Rule 23(b).
93
     Fed. R. Civ. P. 23(a), (b)(3).
94
  Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting Amchem Prod., Inc. v. Windsor, 521
U.S. 591, 623 (1997)); see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (observing that class
actions are “an exception to the usual rule that litigation is conducted by and on behalf of the individual named
parties only” (citation and internal quotation marks omitted)).
95
     Tyson Foods, 136 S. Ct. at 1045 (citation and internal quotation marks omitted).
96
     Id.

                                                           16
            Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 17 of 18



susceptible to generalized, class-wide proof.’”97 “An individual question is one where ‘members

of a proposed class will need to present evidence that varies from member to member.’”98

             Here, Plaintiffs generally allege that Defendants engaged in a broad telemarketing

campaign, making pre-recorded calls to putative class members without their prior consent.99 In

the pleadings, Plaintiffs allege that they did not consent to the unsolicited calls and texts they

received from Defendants.100 Plaintiffs also indicate that the putative class members did not

consent to receive calls.101 At this stage in the proceedings, however, there are no facts before the

court supporting putative class member consent, lack of consent, or revocation of consent.

Because the record is bare, consideration of the issue is premature. Absent any evidence on this

question, the court cannot engage in the “rigorous analysis” required to determine whether issues

common to the class will predominate.102 This is one of those situations in which it is “necessary

for the court to probe behind the pleadings before coming to rest on the certification question.”103

Because the court is unable to determine whether questions of individual putative class member

consent will predominate over questions common to the class, Defendants’ Motion to Dismiss or

to strike class allegations must be denied.




97
     Id. (quoting 2 W. Rubenstein, Newberg on Class Actions § 4:50, pp. 196–197 (5th ed. 2012)).
98
     Id.
99
     Amended Complaint at ¶¶ 2, 3, 4, 6.
100
      Id. at ¶¶ 2, 3, 4, 6.
101
      Id.
102
    Comcast Corp. v. Behrend, 569 U.S. 27, 33 (noting that the Supreme Court has “[r]epeatedly . . . emphasized that
it may be necessary for the court to probe behind the pleadings before coming to rest on the certification question,
and that certification is proper only if the trial court is satisfied, after a rigorous analysis,” that requirements of
Rules 23(a) and 23(b) have been met) (citation and internal quotation marks omitted); see CGC Holding Co., LLC v.
Broad & Cassel, 773 F.3d 1076, 1086 (10th Cir. 2014) (“When addressing class certification, the district court must
undertake a ‘rigorous analysis’ to satisfy itself that the prerequisites of Rule 23 of the Federal Rules of Civil
Procedure are met.” (quoting Dukes, 564 U.S. at 350–51)).
103
      Falcon, 457 U.S. at 160 (1982).

                                                          17
        Case 2:19-cv-00568-DBB-CMR Document 58 Filed 05/20/20 Page 18 of 18



                                             ORDER

           For the reasons stated in this Memorandum Decision and Order, Defendant Vivint’s

Motion to Dismiss Amended Complaint or to Strike Plaintiffs’ Class Allegations104 is DENIED.

Defendant DSI Distributing’s Motion to Dismiss Amended Complaint or to Strike Class

Allegations105 is DENIED.



           Signed May 20, 2020.

                                              BY THE COURT



                                              ________________________________________
                                              David Barlow
                                              United States District Judge




104
      ECF No. 29.
105
      ECF No. 30.

                                                 18
